UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6671


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY RAVON RUFFIN, a/k/a Anthony Rayvon Ruffin,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:08-cr-00304-LCB-1; 1:14-cv-00087-
JAB-JLW)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Ravon Ruffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Ravon Ruffin seeks to appeal the district court’s order denying his

motion to alter or amend the district court’s order denying his motion for reconsideration

of the denial of his 28 U.S.C. § 2255 (2012) motion and denying his motion for default

judgment. We have reviewed the record and find no reversible error. Accordingly, we

affirm. We deny as unnecessary a certificate of appealability. Harbison v. Bell, 556 U.S.

180, 183 (2009). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                            2